Citation Nr: 1711483	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The Veteran's hypertension is not shown to be causally related to his service; furthermore, it is not shown to be causally related to or aggravated by his service-connected PTSD. 

2. The Veteran's sleep apnea is not shown to be causally related to his service; furthermore, it is not shown to be causally related to or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

1. The criteria for service connection for hypertension, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.310 (2016). 

2. The criteria for service connection for sleep apnea, to include as secondary to PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for hypertension and sleep apnea. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated September 2008 and October 2016.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain. 
In addition, the Board previously remanded this case in part to provide the Veteran notice for the requirements for secondary service connection that was not present in the September 2008 VCAA.  This information was provided in October 2016. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations and opinions which were held in January 2015 and October 2016.  As will be discussed further in the Analysis section (especially as to the October 2016 opinion), the Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's hypertension and sleep apnea in the examination sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board notes that a medical opinion as to the question of direct service connection for hypertension and sleep apnea was not obtained because direct service connection was not contended by the Veteran and the record does not include any evidence to support service connection on a direct basis.  Without any evidence of an event in service that could have led to the disabilities or evidence of a relationship to the Veteran's service, a medical opinion regarding direct service connection was not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection for hypertension and sleep apnea, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Service Connection - Hypertension and Sleep Apnea

Legal Criteria: 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that competent medical evidence may be provided by "a nurse practitioner, [who,] having completed medical education and training, . . . fits squarely into the requirement of 38 C.F.R. § 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions").

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background: 

Service treatment records (STRs) show that the Veteran's in-service blood pressure readings were consistently within the normal range and that no sleep apnea or sleep disturbances were noted.  At entrance and separation examinations, clinical evaluation showed no heart issues or neurological issues.  Additionally, the Veteran did not report high blood pressure or trouble sleeping at either his enlistment or separation examination.  

According to private treatment records dated August 2007, the Veteran presented for snoring, "witnessed apnea," and excessive daytime fatigue; a sleep study that month diagnosed severe obstructive sleep apnea.  The Veteran also reported a history of hypertension and was taking medication to treat the disability. 

In January 2015, the Veteran was granted service connection for his PTSD.  In a VA examination that same month, the examiner opined that the Veteran's hypertension and sleep apnea were less likely than not caused by PTSD because she did not know of any peer reviewed medical literature which indicates that PTSD causes hypertension or obstructive sleep apnea. 

In February 2016, the Board noted that the January 2015 examination failed to address aggravation and remanded the case to determine the cause of the Veteran's sleep apnea and hypertension, to include whether those disabilities were chronically worsened by his service-connected PTSD. 

In October 2016 VA examination, the examiner opined that the Veteran's hypertension was less likely as not aggravated beyond its natural progression by PTSD.  While the examiner noted that "stress disorders including PTSD may cause transient increases in blood pressure," she also noted that PTSD "does not by itself lead to persistent high blood pressure that leads to a clinical diagnosis of hypertension."  The examiner could not determine the baseline level of severity for hypertension because there was insufficient medical evidence.  She concluded that the hypertension was not aggravated by PTSD and had followed its natural progression because the "Veteran's blood pressure has been adequately controlled on one antihypertensive."  

Based on the same examination, the examiner opined that the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by PTSD.  She noted that "PTSD and sleep apnea disorders may both involve sleep disturbances but there is currently no known well documented evidence of a causal relationship between the two conditions."  She concluded that the Veteran's sleep apnea had followed the natural progression for the disease and was not aggravated by his PTSD because the Veteran has all of the well-established risk factors for sleep apnea, including "his BMI of 32.35, a history of nasal polyposis and turbinate hypertrophy requiring surgery, his age, and his gender."

Analysis and Conclusion:

The Board finds that entitlement to service connection is not warranted for either hypertension or sleep apnea.  While the Veteran has a present diagnosis for both hypertension and sleep apnea, the evidence does not show that it is at least as likely as not that these disabilities were caused or aggravated either by service or by a service-connected disability.

The January 2015 examination opined that PTSD did not cause hypertension or sleep apnea, and the October 2016 examination found that PTSD did not aggravate the diseases either and provided an adequate rationale for coming to this conclusion.  The examiner noted that while stress disorders including PTSD may cause transient increases in blood pressure, they usually do not lead to persistent high blood pressure.  The examiner opined that the Veteran's hypertension was not aggravated by the service-connected PTSD, but instead had followed a "normal progression."  As medical reports are to be read as a whole, the Board finds that the examiner's comments (read in context of the entire examination report), indicate that the examiner considered the possibility that PTSD was causing an more-than-transient increase in blood pressure, but ultimately found that it did not.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012). 

The examiner also reasoned that PTSD did not aggravate sleep apnea because there is no known documentation causal relationship between the two.  In opining that PTSD did not aggravate sleep apnea, the examiner also noted that the Veteran possessed well-established risk factors for sleep apnea, including "his BMI of 32.35, a history of nasal polyposis and turbinate hypertrophy requiring surgery, his age, and his gender," thus providing ample alternate causes for the sleep apnea.  Read as a whole, the Board finds that the examiner considered the record and ultimately found that sleep apnea was not aggravated by PTSD.  Id.

The Veteran argues that the October 2016 opinion was not adequate because the Doctor of Nurse Practice (DNP) who provided it did not possess the appropriate expertise to examine the Veteran and evaluate the cause of his hypertension and sleep apnea.  As stated previously, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, and nurse practitioners fall into this category.  See Cox, 20 Vet. App. at 569; 38 C.F.R. § 3.159(a)(1).  Absent specific evidence of some inadequacy in the examination process or in the opinion, the fact that the October 2016 examination and opinion was provided by a DNP does not render the opinion inadequate.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).

While the Veteran argued that the examiner provided contradictory statements, the Board notes that these statements support the examiner's conclusion when they are read in the context of the entire examination.  Specifically, while the examiner noted that PTSD may cause transient increases in blood pressure in some cases, this was not true for the Veteran.  Therefore, his PTSD had not aggravated his hypertension.  Similarly while the examiner noted that PTSD and sleep apnea may both involve sleep disturbances, the examiner did not state that this means there is a causal connection between PTSD and sleep apnea.  Instead, the Board finds that, in context, it is clear that the examiner was merely noting that the two conditions share some similar symptoms.  Therefore the Board rejects the Veteran's argument and finds the October 2016 examiner competent and the opinion adequate. 

As to the question of service connection on a direct (rather than secondary) basis, the Board notes that direct service connection has not been contended by the Veteran and the record does not include any evidence to support service connection on a direct basis.

The preponderance of the evidence is against the claim for service connection and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  Accordingly, the claims for service connection for hypertension and sleep apnea must be denied.  

The Board is grateful to the Veteran for his honorable service.  


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for sleep apnea is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


